Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 10/09/2019.
Claims 1-14 are under examination.
The Information Disclosure Statements filed on 09/23/2020 has been entered and considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2018/0114205 A1) and Somani et al. (US 20200167336 A1, also published on PCT as WO2019/009914).
Regarding claim 1, Thomas et al. discloses A system maintained by an entity and operatively connected with a block chain distributed network and for using the block chain distributed network for facilitating a person-to- person (P2P) alias-based resource allocation [abs, “Embodiments receive, at a node of a blockchain distributed network, an interaction record associated with an interaction between a payor entity and a payee entity. The system accesses and updates a distributed ledger based on communications from the block chain and determines, from the distributed ledger, a net position between the entity and a third party”], the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive a resource event record associated with a P2P resource event between a first user and a second user [claim 3, “ the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive, at a node of a blockchain distributed network, an interaction record associated with an interaction between a payor and a payee, wherein the payor is associated with a payor entity and the payee is associated with a payee entity”], wherein the resource event record comprises an alias associated with at least one of the first user or the second user [claim 10, “determine, from a transaction request, that an alias is associated with the transaction request”, par. 0014]; access a second distributed ledger comprising a listing of a plurality of [par. 0014, “access a private alias ledger comprising a listing of a plurality of aliases and a corresponding plurality of account numbers; determine that the alias corresponds to an account number maintained by the entity”]; and based on determining that the alias corresponds to the resource depository number maintained by the entity, authorize a resource event associated with a resource event request [par. 0014, “and based on determining that the alias corresponds to the account number maintained by the entity, authorize a transaction associated with the transaction request”].  
Thomas et al. does not explicitly disclose access a first distributed ledger, wherein the first distributed ledger is a public blockchain that is updated based on communications from a block chain distributed network; retrieve an alias-to-entity mapping from the accessed first distributed ledger, wherein the alias-to-entity mapping indicates at least an entity to which the alias is mapped; based on the mapping, determine that the alias is at least partially valid and is associated with the entity;
However Somani et al. teaches access a first distributed ledger [par. 0069, “the chaincode services 216 may include an entity identification chaincode 222 for publishing entity data 220 to the distributed ledger 218 and querying entity data 220 from the distributed ledger 218”], wherein the first distributed ledger is a public blockchain that is updated based on communications from a block chain distributed network [par. 0059, “that the blockchain network described herein may be implemented in any number of ways and using various frameworks and/or network architectures. For example, non-limiting embodiments may be implemented using a cryptocurrency-based blockchain network”(public blockchain), par. 0069, update]; retrieve an alias-to-entity mapping from the accessed first distributed ledger, wherein the alias-to-entity mapping indicates at least an entity to which the alias is mapped [par. 0069, “ the entity identification chaincode 222 may allow a client application 202 to read entity data 220 from and/or write entity data 220 to the distributed ledger 218 based on the permissions available to that client node via membership services 212… A client application 202 may also query the distributed ledger 218 for entity data based on one or more BINs, BIN ranges, and/or any other parameter of entity data stored in the distributed ledger 218”]; based on the mapping, determine that the alias is at least partially valid and is associated with the entity [par. 0043, “the present invention may be used to accurately and consistently determine which issuer institutions are associated with one or more Bank Identification Numbers (BINs). By leveraging blockchain technology and utilizing a unique network architecture, non-limiting embodiments improve upon existing systems and methods for identifying entities, such as issuer institutions, based on one or more identifiers”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Somani et al. into the teaching of Thomas et al. with the motivation for implementing a blockchain-based entity identification network that allows devices and users in the network to accurately and consistently determine entity data such as which entities are associated with which entity identifiers as taught by  Somani et al. [Somani et al.: par. 0043].
Regarding claim 2, the rejection of claim 1 is incorporated.
Somani et al. further discloses based at least in part on the determination that the alias is at least partially valid, initiate authorization of the resource event [par. 0043, “the present invention may be used to accurately and consistently determine which issuer institutions are associated with one or more Bank Identification Numbers (BINs). By leveraging blockchain technology and utilizing a unique network architecture, non-limiting embodiments improve upon existing systems and methods for identifying entities, such as issuer institutions, based on one or more identifiers. Through the use of a permission-based blockchain, different participants in the network may have different abilities based on specified permissions, improving the integrity of the entity data. Moreover, the use of a distributed ledger provides quick access to reliable information for processing a transaction”, par. 0062, “a client node 104, 106, 108, 110 may have permission to query the distributed ledger 118 based on a portable financial device, account identifier, BIN (which may be part of an account identifier), and/or any other parameter. For example, a merchant system (such as, for example, a merchant POS), may query the distributed ledger 118 at the time of a transaction and based on a BIN associated with a portable financial device presented for the transaction in order to identify the issuer institution that issued the portable financial device and/or identify other information associated with that issuer institution. As another example, an electronic wallet provider may query the distributed ledger 118 in response to a user adding a portable financial device to an electronic wallet, where the query is based on a BIN, account identifier, or token, as examples”].
identification network that allows devices and users in the network to accurately and consistently determine entity data such as which entities are associated with which entity identifiers as taught by  Somani et al. [Somani et al.: par. 0043].
Regarding claim 3, the rejection of claim 1 is incorporated.
Thomas et al. further discloses communicate authorization of the resource event to the block chain distributed network [par. 0070, “the authorization of the transaction may further provide access to a distributed ledger on the block chain distributed network, wherein the distributed ledger may be updated with the authorization of the transaction”].
Regarding claim 4, the rejection of claim 1 is incorporated.
Thomas et al. further discloses update a distributed ledger stored by the system and provide access to the distributed ledger to the block chain distributed network [par. 0070, “the authorization of the transaction may further provide access to a distributed ledger on the block chain distributed network, wherein the distributed ledger may be updated with the authorization of the transaction”].
Regarding claim 5, the rejection of claim 4 is incorporated.
Thomas et al. further discloses update the distributed ledger with the authorization of the resource event [par. 0070, “the authorization of the transaction may further provide access to a distributed ledger on the block chain distributed network, wherein the distributed ledger may be updated with the authorization of the transaction”].
Regarding claim 6, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 7, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 8, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 9, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 10, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 11, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20200334668 A1		SYSTEM AND METHOD FOR CONTROLLING DIGITAL ASSETS
US 20200052903 A1		DYNAMICALLY MANAGING EXCHANGES OF DATA USING A DISTRIBUTED LEDGER AND HOMOMORPHIC COMMITMENTS
US 20190325532 A1		Professional Social Networking Services, Methods And Systems
US 20190303931 A1		METHOD OF, SYSTEM FOR, DATA PROCESSING DEVICE, AND INTEGRATED CIRCUIT DEVICE FOR IMPLEMENTING A DISTRIBUTED, LEDGER-BASED PROCESSING AND RECORDING OF AN ELECTRONIC FINANCIAL TRANSACTION
US 20190197554 A1		SERVER AND METHOD FOR HOSTING A LEDGER
US 20190044917 A1		SYSTEM FOR SECURE VERIFICATION OF IDENTITY DATA
US 20170132630 A1		BLOCK CHAIN ALIAS FOR PERSON-TO-PERSON PAYMENTS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON CHIANG/Primary Examiner, Art Unit 2431